DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claims 1-20 were canceled and claims 21-40 are newly added in preliminary amendment filed on 07/13/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 25 and 33 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 1, 5 and 13 of U.S. Patent No. 10642813. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as 
Instant Application 16866094
U.S. Patent No. 10642813
Claims 21, 25 and 33 recite:
receiving a request for sensor data; 












selecting/retreive a subset of a plurality of volumes on which the sensor data is stored; reading/retreiving a subset of the sensor data from the selected subset of the plurality of volumes; 


generating interpolated data based at least in part on reading the subset of the sensor data; 

and (satisfy the request by) providing a data set in response to the request based at least in part on the read subset and the interpolated data.

receiving
interpolating the retrieved one or more subsets of sensor data so as to generate interpolated sensor data over the period of time; 
and providing, to a requestor associated with the request, the interpolated sensor data as an approximation of the sensor data to satisfy the request.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 29-31, 33-35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 6184816 B1) in view of Lin et al. (US 20140172867 A1).
Regarding claim 21, Zheng discloses:
a computer-implemented method, comprising: receiving a request for sensor data, at least by (paragraph col. 8 lines 57-60, describes both observational data and course 
selecting a subset of a plurality of volumes on which the sensor data is stored; reading a subset of the sensor data from the selected subset of the plurality of volumes, at least by (col. 8 lines 30-40, which discloses identifying a snapshot of data (subset of the sensor data) which is data covering a particular area and not all of the data)
generating interpolated data based at least in part on reading the subset of the sensor data, at least by (col. 8 lines 51-52, which describes conditioning and interpolation of the data)
and providing a data set in response to the request based at least in part on the read subset and the interpolated data, at least by (co. 8 lines 30-42, describes providing the course resolution simulation data which is the data after conditioning and interpolation of the data, which satisfies the request for the course resolution simulation data using the snapshot of coarse grained data.)
Zheng discloses that the observational data and course grained data being provided by different databases (e.g. volume), see (col. 4 lines 61-col. 5 lines 6).  But Zheng fails to describe identifying a subset of a plurality of volumes and retrieving subset of sensor data from the identified subset of volumes
However, Lin teaches the above limitations at least by (paragraph [0028-0029] which describes separate data nodes that stores specific data blocks with time series data, these data nodes are interpreted as the plurality of volumes with specific sensor data stored within.  Paragraph [0033, 0036] further describes receiving query/request for data and identifying the 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lin into the teaching of Zheng as they are related to analyzing data and one of the ordinary skill in the art would have been motivated to use such a modification related to using a distributed storage system for storing sensor data for the purpose of improving the scalability of storage and increasing read write performances of the captured data as taught by Lin in para. 0021 and 0022.
As per claim 22, claim 21 is incorporated and Zheng further disclose:
further comprising, in response to the request for the sensor data: receiving, after generating the interpolated data, a second request for higher quality of the interpolated data; reading additional subsets of sensor data from the subset of the plurality of volumes, at least by (col. Col .8 lines 43-49, describes the request for observations data from multiple sensors and reading observations data from the respective storage , such observations data is higher resolution see col. 7 lines 2-10, which describes the data as being collect every 10 min. vs 1hr., and on a smaller grid, all of which provides higher resolution)
refining the interpolated data by further interpolating the interpolated data using the subset of sensor data and the additional subsets of sensor data; and providing the refined interpolated data, wherein the refined interpolated data is of higher quality than the interpolated data, at least by (col. 9 lines 66-col. 10 lines 4, which describes  using the observational data (e.g. additional subsets of the sensor data), by refining the course simulate data with the observation data, it is interpolating the interpolated data with the retrieved additional subsets to generate a refined interpolated data providing higher quality data)
Zheng discloses that the observational data and course grained data being provided by different databases (e.g. volume), see (col. 4 lines 61-col. 5 lines 6).  But Zheng fails to describe reading subset of sensor data from the identified subset of volumes.
However, Lin teaches the above limitations at least by (paragraph [0028-0029] which describes separate data nodes that stores specific data blocks with time series data, these data nodes are interpreted as the plurality of volumes with specific sensor data stored within.  Paragraph [0033, 0036] further describes receiving query/request for data and identifying the data blocks that contains the time series data the satisfies the query/request, by identifying the data block the corresponding data nodes (e.g. identified subset of volumes) are also identified to retrieve the time series data.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lin into the teaching of Zheng as they are related to analyzing data and one of the ordinary skill in the art would have been motivated to use such a modification related to using a distributed storage system for storing sensor data for the purpose of improving the scalability of storage and increasing read write performances of the captured data as taught by Lin in para. 0021 and 0022.
As per claim 23, claim 22 is incorporated and Zheng fails to disclose:
wherein the additional subsets of sensor data is read from a second subset of volumes different from the selected subset of the plurality of volumes over a period of time until the entirety of the sensor data is provided.
However, Lin teaches the above limitations at least by (paragraph [0028-0029] which describes separate data nodes that stores specific data blocks with time series data, these data nodes are interpreted as the plurality of volumes with specific sensor data stored within.  Paragraph [0033, 0036] further describes receiving query/request for data and identifying the data blocks that contains the time series data that satisfies the query/request. Paragraph [0039] further describes all the data being retrieved from each identified data block from each data node that matches the sub-query criteria, as such over a period of time all the matching data is retrieved from each selected data node (e.g. volume).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lin into the teaching of Zheng as they are related to analyzing data and one of the ordinary skill in the art would have been motivated to use such a modification related to using a distributed storage system for storing sensor data for the purpose of improving the scalability of storage and increasing read write performances of the captured data as taught by Lin in para. 0021 and 0022.
As per claim 24, claim 21 is incorporated and Zheng further discloses:
wherein the interpolated data, when provided, fulfills the request for the sensor data or is an approximation of the requested sensor data, at least by (coll 8 lines 50-54, which discloses data conditioning and interpolation will be applied to eliminate bad data 
Regarding claim 25, Zheng discloses:
a system, comprising: memory storing instructions that, as a result of being executed by one or more processors of the system, cause the system to: receive a request for sensor data, at least by (paragraph col. 8 lines 57-60, describes both observational data and course grained data being collected from respective sensors, see col. 8 lines 44-51, where the data is requested prior to take-off, see col. 8 lines 30-32.)
identify a subset of a plurality of volumes on which the sensor data is stored; retrieve a subset of the sensor data from the identified subset of the plurality of volumes, at least by (col. 8 lines 30-40, which discloses identifying a snapshot of data (subset of the sensor data) which is data covering a particular area and not all of the data)
interpolate the retrieved subset of sensor data so as to generate interpolated data, at least by (col. 8 lines 51-52, which describes conditioning and interpolation of the data)
and satisfy the request by providing a data set based at least in part on retrieved subset and the interpolated data, at least by (co. 8 lines 30-42, describes providing the course resolution simulation data which is the data after conditioning and interpolation of the data, which satisfies the request for the course resolution simulation data using the snapshot of coarse grained data.)
While Zheng discloses that the observational data and course grained data being provided by different databases (e.g. volume), see (col. 4 lines 61-col. 5 lines 6).  But Zheng fails to describe identifying a subset of a plurality of volumes and retrieving subset of sensor data from the identified subset of volumes
However, Lin teaches the above limitations at least by (paragraph [0028-0029] which describes separate data nodes that stores specific data blocks with time series data, these data nodes are interpreted as the plurality of volumes with specific sensor data stored within.  Paragraph [0033, 0036] further describes receiving query/request for data and identifying the data blocks that contains the time series data the satisfies the query/request, by identifying the data block the corresponding data nodes (e.g. identified subset of volumes) are also identified to retrieve the time series data)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lin into the teaching of Zheng as they are related to analyzing data and one of the ordinary skill in the art would have been motivated to use such a modification related to using a distributed storage system for storing sensor data for the purpose of improving the scalability of storage and increasing read write performances of the captured data as taught by Lin in para. 0021 and 0022.
As per claim 26, claim 25 is incorporated and Zheng further disclose:
wherein the generated interpolated data is an approximation of the sensor data, at least by (coll 8 lines 50-54, which discloses data conditioning and interpolation will be applied to eliminate bad data points and to fill in empty points which discloses interpolating and approximating data from a subset sensor data)
As per claim 27, claim 25 is incorporated and Zheng further disclose:
wherein the interpolated data is generated by retrieving the subset of the sensor data from volumes fewer than the entirety of the plurality of volumes, at least by (col. 8 lines 30-40, which discloses identifying a snapshot of data (subset of the sensor data) which is subset of sensor data covering a particular area and not all of the data available (the entirety of the plurality of volumes))
Regarding the sensor data being stored on plurality of volumes, and retrieving the subset of data from volumes fewer than the entirety of the plurality of volumes
Lin teaches the above limitations at least by (paragraph [0028-0029] which describes separate data nodes that stores specific data blocks with time series data, these data nodes are interpreted as the plurality of volumes with specific sensor data stored within.  Paragraph [0033, 0036] further describes receiving query/request for data and identifying the data blocks that contains the time series data the satisfies the query/request, by identifying the data block the corresponding data nodes (e.g. identified subset of volumes) are also identified to retrieve the time series data which is fewer that the entirety of the plurality of volumes)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lin into the teaching of Zheng as they are related to analyzing data and one of the ordinary skill in the art would have been motivated to use such a modification related to using a distributed storage system for storing sensor data for the purpose of improving the scalability of storage and increasing read write performances of the captured data as taught by Lin in para. 0021 and 0022.
As per claim 29, claim 25 is incorporated and Zheng further disclose:
wherein the instructions, as a result of being executed by the one or more processors of the system, further cause the system to: receive a second request for sensor data, 
wherein the second request is a request for higher resolution of the sensor data, at least by (col. Col .8 lines 43-49, describes the request for observations data from multiple sensors, such observations data is higher resolution see col. 7 lines 2-10, which describes the data as being collect every 10 min. vs 1hr., and on a smaller grid, all of which provides higher resolution)
and refine the interpolated data, in response to the second request, by retrieving additional subsets of the sensor data from the plurality of volumes and further interpolating the interpolated data with the retrieved additional subsets to generate a refined interpolated data, at least by (col. 9 lines 66-col. 10 lines 4, which describes refining the coarse simulation data (e.g. interpolated data) using the observational data (e.g. additional subsets of the sensor data), by refining the course simulate data with the observation data, it is interpolating the interpolated data with the retrieved additional subsets to generate a refined interpolated data)
As per claim 30, claim 29 is incorporated and Zheng further disclose:
wherein the refined interpolated data is of higher quality than the generated interpolated data, at least by (col. Col. 8 lines 24-28, col. 9 lines 66-col. 10 lines 4, col. 14 lines 33-36, describes the refined interpolated data with observation data as being more precise or specific to the aircraft in terms of time and flight path, as such it is higher quality that the coarse simulation data)
As per claim 31, claim 29 is incorporated and Zheng further disclose:
wherein additional subsets of sensor data is retrieved from the plurality of volumes and interpolated with the interpolated data until the refined interpolated data is a full data set of the sensor data, at least by (col. 8 lines 51-53, describes interpolating the data which eliminates bad points and fill in empty point therefor completes the data set)
Claims 33, 34, 35, 37 and 38 recite equivalent claim limitations as claims 25, 26, 27, 29 and 30 above, except that they set forth the claimed invention as a non-transitory computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
As per claim 39, claim 38 is incorporated and Zheng further disclose:
wherein the second request is satisfied over a period of time after the request has been satisfied, at least by (col. Col .8 lines 43-49, describes the request for observations data from multiple sensors and received such data where, where period of time is a relative term, and it should be understood that the data is received over a period of time)
As per claim 40, claim 33 is incorporated and Zheng further disclose:
wherein the sensor data comprises information about an operation of a plurality of remote devices, at least by col. 8 lines 45-49, which describes the sensor data being related to detected data from radar, lidar, infrared remote sensors, and other temperature and wind sensors etc. which are operation of a plurality of remote devices)
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Lin further in view of Waclawski (US 6574587 B2)
As per claim 28, claim 25 is incorporated and Zheng further disclose:
wherein the instructions, as a result of being executed by the one or more processors of the system, further cause the system to interpolate the retrieved subset of sensor data using a linear interpolation or a polynomial interpolation, 
However Waclawski teaches the above limitation at least by (col. 1 lines 31, describes known forecasting using linear and multivariable regression (e.g. linear interpolation and polynomial interpolation) to analyze data.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Waclawski into the teaching of Zheng as they are related to analyzing data and one of the ordinary skill in the art would have been motivated to use such a modification related to known linear and multivariable regression analysis to model a particular set of data for forecasting purposes.  
Claim 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng and Lin further in view of Grube et al. (US 20110265143 A1).
As per claim 32, claim 25 is incorporated and Zheng fails to disclose:
wherein the instructions, as a result of being executed by the one or more processors of the system, further cause the system to retrieve, in response to the request, the sensor data from the subset of the plurality of volumes in a sequential order.
However Lin teaches the above limitation where sensor data is stored in a plurality of volumes at least by (paragraph [0028-0029] which describes separate data nodes that stores specific data blocks with time series data, these data nodes are interpreted as the plurality of volumes with specific sensor data stored within.  
Grube teaches the above limitation related to retrieving data from storage in a sequential order, at least by ([0186] “encoded data slice access sequences that includes a representation of an access sequence of pillars 2, 3, 1, and 4, a representation of an access sequence of segments 4, 1, 5, 3, 6, and 2, and a representation of an ordered plurality of sets of encoded data slices 380,” paragraph [0190] further describes how the access sequence is based on the order of the data.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Lin and Grube into the teaching of Zheng as they are related to analyzing and retrieving data and one of the ordinary skill in the art would have been motivated to use such a modification related to using a distributed storage system for storing sensor data for the purpose of improving the scalability of storage and increasing read write performances of the captured data as taught by Lin in para. 0021 and 0022.  Furthermore one of the ordinary skill in the art would have been motivated to use such a modification to maintain access sequence for purpose of determining inappropriate access or termination of access which helps identify errors in the system, as taught by Grube in para. 0196.
Claim 36 recite equivalent claim limitations as claim 32 above, except that they set forth the claimed invention as a non-transitory computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152